Citation Nr: 1428488	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  13-00 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse L.P. 


ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from July 1974 to August 1976. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).

The Veteran testified at May 2014 travel board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The matter is remanded to enable the Veteran to obtain possibly substantiating evidence which is not in the record. During his May 2014 travel board hearing the Veteran reported receiving treatment for his hearing loss and tinnitus from a Dr. W. at the VA Medical Center (VAMC) in Poplar Bluff, Missouri. The Veteran also reported undergoing several audiology examinations at Sears in Springfield, Virginia and Tampa, Florida.  

Accordingly, the claim is REMANDED for the following action:

1.  Gather any outstanding records of VA medical treatment from the Poplar Bluff VAMC in Poplar Bluff, Missouri or any affiliate offices. If the records are unavailable, the RO/AMC must document the unavailability within the claims file and advise the Veteran so that he can submit any copies of such documents in his possession.
         
2.  Provide the Veteran with authorizations for release of any non-VA medical records and allow him a reasonable amount of time to respond. Gather any outstanding records of audiology examinations from Sears and/or the parent company for Sears administered in Springfield, Virginia and Tampa, Florida between 1978 and 1979. If the records are unavailable, the RO/AMC must document the unavailability within the claims file and advise the Veteran so that he can submit any copies of such documents in his possession.

3. If appropriate, provide the Veteran with any clarifying medical examinations. Then readjudicate the issue of entitlement to service connection for bilateral hearing loss and tinnitus. If the claim remains denied, the Veteran and his representative should be furnished an SSOC and given the opportunity to respond thereto. The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time should be allowed for response. 

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The Veteran need take no action unless otherwise notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. In particular, the Veteran is advised that he may provide any medical opinions from competent and informed medical examiners to support his claim that his hearing difficulties were incurred in service. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



